Hill, C. J., (dissenting.) The right to regulate includes the right of inspection, and the cost of regulation and inspection may be imposed on those engaged in the business regulated. It is the right and duty of municipalities to inspect meat, shops and markets for the protection of the health of the community. The license fee may be sufficiently high to pay all the expense involved in the performance of these duties by the municipality. The fact that the record fails to disclose whether the city is doing its duty or not is of no consequence, for that is not the question in issue. The question is whether this license fee is so unreasonably high as to indicate that it is levied for the purpose of municipal' revenue, rather than to cover the expense- of licensing and inspecting, which the city is authorized to perform, and which good government -requires of it. I do not think the ordinance fixes an unreasonable charge for regulation •and inspection.